                                                                   FILED
 1                                                              u.s. oisrRicr couRr
 2
                                                              OCT-22018
 3
                                                               DISTRICT C~
                                                                           CALIFORNIA
 4
 5
 6
 7'
 8'                   UNITED STATES DISTRICT COURT
 G                   CENTRAL DISTRICT OF CALIFORNIA
to
li    UI~IITED STATES OF AMERICA,                     Case No.: I $ rn~ ~~-~'
12                                  Plaintiff,        ORDER OF DETENTION
1:~   vs.
14
      IVI,~~,R~.ael ~ M;se~,~s
1~                                  iJefendant.
16
li                                               I.
1~    A.    O    On motion of the Government in a case allegedly involving:
la          1.   ()    a crime of violence.
20          2.   ()    an offense with maximum sentence of life imprisonment or death.
2i          3.   ()    a narcotics or controlled substance offense with maximum sentence
22                     often or more years.
ZJ          4.   O     any felony -where defendant convicted oftwo or more prior offenses
2~~                    described above.
2>          5.   O     any relony that is not otherwise a crime of violence that involves a
zb                      minor victim, or possession or use of a firearm or destructive device
2'7                    or any oiher dangerous weapon, or a failure to register under 18
20                     u.S.C. § 2250.
  1         B.   (✓~ On motion by the Government/( )on Court's own motion, in a case
  2:                    allegedly involving:
  3              (~ On the furt er allegation by the Government of:
 4                      1.   (       a serious risk that the defendant will flee.
  ~                     2.   ()      a serious risk that the defendant will:
 6                            a.     O        obstruct or attempt to obstruct justice.
 7'                           b.     O       threaten, injure or intimidate a prospective witness or
  S                           juror, or attempt to do so.
 9          C.    The Government( )is/( ~s not entitled to a rebuttable presumption that no
10                condition or combination of conditions will reasonably assure the defendant's
11                appearance as required and the safety or any person or the community.
12
1j                                                      II.
1~          A.   (J~ The Court finds that no condition or combination of conditions will
1 ~~                    reasonably assure:
16                1.   ()     the appearance of the defendant as required.
1%                            O      and/or
i~               2.    (~ the safety of any person or the community.
1~          B.   O      The Caurt zinds that the defendant has not rebutted by sufficient evidence to
2U                      the contrary the presumption provided by statute.
z
z~                                                     III.
2:~              The Court has considered:
2~          A.   (X) the nature and circumstances of the offenses) charged, including whether
2:~                    the offense is a crime of violence, a Federal crime ofterrorism, or involves
2r~                     a minor victim or a controlled substance, firearm, explosive, or destructive
2%                      device;
2~          B.   (X) the weight of evidence against the defendant;

       ~~                                          Page 2 of4
   1 1 C.   (X)     the history and characteristics of the defendant; and
  2 . D.    (X)     the nature and seriousness of the danger to any person or the community.
  3
  4'                                              IV.
            The Court also has considered all the evidence adduced at the hearing and the
  6    arguments     and/or    statements       of counsel, and      the    Pretrial   Services
       Report/recommendation.
  8
  9                                                V.
10          The Court bases the foregoing findings) on the following:
11     A.   ()      As to flight risk:
12
13
1~
15
i ~i
li
l~
1~
2~
z_     B.   ("~     As to danger:
z~:          -hra~.U~.e.r~ a-~-~SS Coc~~-wj ~,vlfii~ S~e.Gtf~~ ~u,rQos~ o~
~_,
2~'-        ~r~re~c.~ -4~ 1.             + G,             sc~ vYle Q.S c.o-cU~S P~~~f~
2~;    ~ o Vl~e~ u1I W h i~C S v p Y`e iMa~-~C GI~U U~S
       {
2~~               c~.[~re d ~v~ f~ I w~ anal v~d~.o Co v~ rn i}}-i            se..~s Mess
G ~.                  J't0 (-~,~I(~,
~~                                       fJCSSeS C.o VI/~S ~~        ct.Lc-eSS

                                             Page 3 of4                 (.~~ic,~l is V~av~l
                                                                    -~-o mant`k~'
                  SS~~~ ~~UYII~l~11~~1(101(SkS'~ S(h°~
    1 ~I                                               VI.
    2      A.    O     The Court finds that a serious risk exists the defendant will:
    -,
                       1.    ()       obstruct or attempt to obstruct justice.
    4                  2.    ()       attempt to/( )threaten, injure or intimidate a witness or juror.
           B.    The Court bases the foregoing findings) on the following:
    6


    8
    9
lU                                                    VII.
11         A.    IT IS THEREFORE ORDERED that the defendant be detained prior to trial.
12         B.    IT IS FURTHER ORDERED that the defendant be committed to the custody ofthe
l~               Attorney General for confinement in a corrections facility separate, to the extent
1                praciicabie, rrom persons awaiting or serving sentences or being held in custody
1~               pending appeal.
16         C.    IT IS FURTHER OI~DER~D thatthe defendant be afforded reasonable opportunity
1'               for private consul~ation with counsel.
lb         D.    ii IS FiT~il~,R ORDERED that, on order of a Court of the United States or on
i                request ofany atiorney for the Government,the person in charge ofthe corrections
2U               racility in which defendant is confined deliver the defendant to a United States
2                marshal for the purpose of an appearance in connection with a court proceeding.
z~~
z
2~~        DATEI>: D C.'~. 2~ Z.0 ~
                                                   JE N ROSENBLUTH
2                                                  U.S. MAGISTRATE JUDGE
2r
z.,
z~
                                                  Page 4 of4
